UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4154


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TEMARRIUS RONTAE BETHEA, a/k/a Teardrop,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.    Thomas David
Schroeder, District Judge. (1:08-cr-00193-TDS-3)


Submitted:    October 16, 2009              Decided:   November 6, 2009


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Salisbury, North Carolina, for Appellant.
Robert Albert Jamison Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Temarrius     Rontae    Bethea   pled    guilty    pursuant    to    a

written plea agreement to conspiracy to distribute fifty grams

or more of cocaine base, in violation of 21 U.S.C. § 846 (2006).

Bethea was sentenced to 228 months’ imprisonment.                Counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

in which he asserts there are no meritorious issues for appeal

but questions whether the district court properly considered the

18 U.S.C. § 3553(a) (2006) factors at sentencing.                    Bethea was

notified of his right to file a pro se supplemental brief, but

he   has   not   done   so.   The   Government      elected    not   to   file    a

responsive brief.       Finding no error, we affirm.

            When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it in conjunction with the factors set forth in § 3553(a).                    Gall

v. United States, 552 U.S. 38, __, 128 S. Ct. 586, 596 (2007).

Further,    the    district   court    “must   place    on     the   record      an

individualized assessment [of the § 3553(a) factors] based on

the particular facts of the case before it.”                  United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks and citation omitted).            Appellate review of a district

court’s imposition of a sentence, “whether inside, just outside,

or significantly outside the Guidelines range,” is for abuse of

discretion.      Gall, 128 S. Ct. at 591.

                                       2
               The district court followed the necessary procedural

steps     in     sentencing          Bethea,         appropriately          treating        the

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and applying the § 3553(a) factors

to the facts of the case.                     Moreover, the court granted the

Government’s      motion     for      downward       departure       based       on   Bethea’s

substantial assistance and sentenced Bethea below the applicable

advisory Guidelines range.                 Thus, we conclude that the district

court    did     not    abuse    its       discretion       in    imposing       the    chosen

sentence.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his    right       to    petition    the       Supreme     Court     of   the

United States for further review.                    If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                      Counsel’s motion must state

that a copy thereof was served on the client.                             We dispense with

oral    argument       because       the     facts    and    legal        contentions       are

adequately       presented      in     the    materials          before    the    court     and

argument would not aid the decisional process.

                                                                                      AFFIRMED

                                               3